DETAILED ACTION
Status of the Application
Claims 43, 47, 48, 51, 52, 54, 55, 57 and 59 are pending in the instant application.  Claims 1-42, 44-46, 49, 50, 53, 56, 58 and 60 have been cancelled.  No new claims have been added.  
This is a Non-Final Rejection after the filing of a Request for Continued Examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43, 47, 48, 51, 52, 54, 55, 57 and 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 43 and 59 both recite “a hierarchical polymer electrolyte film (separator layer 4) containing Zinc ions and Manganese ions and without Lithium ions”.  The Examiner does not agree that paras. [0077], [0079] and [0145] provide support for this negative limitation.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43, 47, 48, 51, 52, 54, 55, 57 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 43 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “substantially” in claim 59 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 43, 47, 48, 51, 52, 54, 55, 57 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Lockett et al. (US 2014/0099528) in view of Kwon et al. (US 2012/0107657).
Regarding claims 43, 57 and 59, Lockett et al. teaches an energy storage apparatus (energy storage device; Title) comprising:
an anode layer including a first flexible carrier and an anode material arranged on the first flexible carrier, the anode material including zinc (Zn) (para. [0110]);
a cathode layer including a second flexible carrier and a cathode material arranged on the second flexible carrier, the cathode material including manganese oxide (MnO2) (para. [0113]);
a hierarchical polymer electrolyte film (separator layer 4 that can comprise an electrolyte/polymer gel corresponds to a hierarchical polymer electrolyte film) containing Zinc ions and Manganese ions and without Lithium ions, the hierarchical electrolyte film being arranged between adjacent to each of the anode material and the cathode material (because the energy storage apparatus of Lockett et al. teaches that same anode layer and the same cathode layer, one of ordinary skill in the art can appreciate that the hierarchical polymer electrolyte film/separator layer 4 contains zinc ions and manganese ions and without lithium ions); and
wherein a combination of the anode layer, the cathode layer, and the hierarchical polymer electrolyte film is mechanically flexible (paras. [0103] and [0129]); and
wherein the anode layer, the cathode layer, and the hierarchical polymer electrolyte film form a substantially planar multi-layer stack (Fig. 1).
Lockett et al. is silent regarding an energy storage apparatus wherein the anode layer, the cathode layer, and the hierarchical polymer electrolyte film are in solid state.  Lockett et al. is also silent regarding an energy storage apparatus wherein the energy storage apparatus is a rechargeable solid-state battery (claims 57 and 59).  However, Kwon et al. teaches that it is known in the art to have an energy storage apparatus wherein the anode layer, the cathode layer, and the hierarchical polymer electrolyte film are in solid state (paras. [0017] and [0019]).  Kwon et al. also teaches that it is known in the art to have an energy storage apparatus wherein the energy storage apparatus is a rechargeable solid-state battery (Title; para. [0019]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy storage apparatus of Lockett et al. by replacing the anode layer, the cathode layer and the hierarchical polymer electrolyte film of Lockett et al. that is a gel polymer electrolyte with the anode layer, the cathode layer and the hierarchical polymer electrolyte film of Kwon et al. that are in solid state as each of these structures is well known in the art.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy storage apparatus of Lockett et al. by making the energy storage apparatus of Lockett et al. a rechargeable solid-state battery as taught by Kwon et al. so that the energy storage apparatus can be used multiple times instead of being a single use battery.  
Regarding claim 47, modified Lockett et al. teaches an energy storage apparatus wherein the second flexible carrier comprises a current collector (Lockett et al., Abstract; para. [0014]).
Regarding claim 48, modified Lockett et al. teaches an energy storage apparatus wherein the second flexible carrier comprises carbon nanotube (CNT) paper (Lockett et al., Abstract; para. [0014]).
Regarding claim 51, modified Lockett et al. teaches an energy storage apparatus wherein the first flexible carrier comprises a current collector (Lockett et al., Abstract).
Regarding claim 52, modified Lockett et al. teaches an energy storage apparatus wherein the first flexible carrier comprises carbon nanotube (CNT) paper (Lockett et al., Abstract).
Regarding claim 54, modified Lockett et al. teaches an energy storage apparatus wherein anode material is a zinc film (para. [0110]; the zinc anode because it is in the form of a layer is being consider a film).  
Regarding claim 55, modified Lockett et al. teaches an energy storage apparatus wherein the cathode material is MnO2/C composite or MnO2/CNT composite (para. [0113]).  

Response to Arguments
Applicant’s arguments with respect to claims 43, 45-52 and 54-59 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724